
	

113 S1223 IS: Cavernous Angioma Research Resource Act of 2013
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1223
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mr. Udall of New Mexico
			 (for himself and Mr. Heinrich) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to expand and
		  intensify programs of the National Institutes of Health and the Centers for
		  Disease Control and Prevention with respect to translational research and
		  related activities concerning cavernous angioma, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cavernous Angioma Research
			 Resource Act of 2013.
		2.FindingsCongress makes the following
			 findings:
			(1)Cavernous
			 angioma, also termed cerebral cavernous malformations or
			 CCM, affects an estimated 1,500,000 people in the United
			 States.
			(2)Cavernous angioma
			 is a devastating blood vessel disease that is characterized by the presence of
			 vascular lesions that develop and grow within the brain and spinal cord.
			(3)Detection of
			 cavernous angioma lesions is achieved through costly and specialized medical
			 imaging techniques. These techniques are often not readily available where
			 patients live, and require sedation for children and disabled adults.
			(4)Cavernous angioma
			 is a common type of vascular anomaly, but individuals may not be aware that
			 they have the disease until the onset of serious clinical symptoms. In the
			 genetic forms, they may not be aware that it may be passed on to their
			 children.
			(5)Individuals
			 diagnosed with cavernous angioma may experience neurological deficits, seizure,
			 stroke, or sudden death.
			(6)Due to limited
			 research with respect to cavernous angioma, there is no treatment regimen for
			 the disease other than brain and spinal surgery.
			(7)Some individuals
			 with cavernous angioma are not candidates for brain surgery. No alternative
			 treatment option is available for such individuals.
			(8)There is a
			 shortage of physicians who are familiar with cavernous angioma and affected
			 individuals may find it difficult to receive timely diagnosis and appropriate
			 care.
			(9)Due to the
			 presence of a specific disease-causing mutation, termed the common
			 Hispanic mutation that has passed through as many as 17 generations of
			 Americans descended from the original Spanish settlers of the Southwest in the
			 1590s, New Mexico has the highest population density of cavernous angioma in
			 the world. Cavernous angioma affects thousands of individuals in New Mexico and
			 with ancestry in New Mexico.
			(10)Other States
			 with high rates of cavernous angioma due to the common Hispanic Mutation
			 include Texas, Arizona, and Colorado.
			(11)To address the
			 public health threat posed by cavernous angioma in New Mexico and throughout
			 the United States, there is a need to identify institutions capable of running
			 clinical trial for this debilitating brain disorder.
			3.Cavernous
			 angioma research activitiesPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
			
				409K.Cavernous
				angioma research activities
					(a)Expansion,
				Intensification, and Coordination of ActivitiesThe Director of
				NIH, acting through the director of the National Institute of Neurological
				Disorders and Stroke, shall expand and intensify programs of the National
				Institutes of Health or may award grants and cooperative agreements to public
				or nonprofit private entities (including State health departments, political
				subdivisions of States, universities, and other educational entities) for
				research and related activities concerning cavernous angioma.
					(b)ActivitiesIn
				expanding and intensifying programs under subsection (a), the Director of NIH
				may carry out the following:
						(1)Basic,
				translational, and clinical researchConduct or financially
				support basic, clinical, and translational research on cavernous angioma,
				including research on the following:
							(A)Proteomic,
				pharmacological, and cell biological analysis of the cerebral cavernous
				malformations (referred to in this section as the CCM)
				molecules.
							(B)Continued
				development and expansion of novel animal models for cavernous angioma
				preclinical research.
							(C)Early detection,
				diagnosis, and treatment of cavernous angioma.
							(D)Biological
				mechanisms for lesion genesis, development, and maturation.
							(E)Biological
				mechanisms for lesion bleeding and symptomology.
							(F)Novel biomedical
				and pharmacological interventions designed to prohibit new lesion development,
				lesion growth, and lesion bleeding.
							(G)Contributions of
				genetic variation to clinical presentation as targets for therapy.
							(H)Identification
				and development of biomarkers to measure phenotypic variation.
							(I)Research related
				to improving the quality of life for individuals with cavernous angioma and
				their families.
							(J)Clinical training
				programs aimed at increasing the number of scientists and clinicians who are
				trained to treat patients and carry out these research directions.
							(2)Facilitation of
				research resources; clinical trial preparedness
							(A)CoordinationIdentify
				and support the development of a clinical and research coordinating center with
				the potential of coordinating a multi-site clinical drug trial for cavernous
				angioma. Such coordinating center shall provide a model for additional trial
				sites, facilitate medical research to develop a cure for cavernous angioma, and
				enhance the medical care of individuals with cavernous angioma nationwide. Such
				coordinating center shall—
								(i)have an
				institutional infrastructure that is capable of hosting a clinical trial site
				and facilitating translational projects and collaborations for clinical
				trials;
								(ii)have the
				capacity to maintain programs dedicated to patient education, patient outreach,
				and awareness, including—
									(I)launching a
				national multimedia public awareness campaign;
									(II)creating and
				distributing patient education materials for distribution by national physician
				and surgeon offices;
									(III)establishing an
				education program for elementary and secondary school nurses to facilitate
				early detection and diagnosis of cavernous angioma in areas of high cavernous
				angioma population density;
									(IV)coordinating
				regular patient and family-oriented educational conferences; and
									(V)developing
				nationally relevant electronic health teaching and communication tools and a
				network of professional capacity and patient and family support;
									(iii)have the
				capacity to establish and maintain communication with other major cavernous
				angioma research and care institutions internationally for information sharing
				and coordination of research activities;
								(iv)have
				demonstrated clinical expertise in cavernous angioma management;
								(v)have a sufficient
				number of eligible patients for participation with particular focus on unique
				subpopulations including Common Hispanic Mutation and CCM3 gene mutation
				carriers; and
								(vi)have a
				telehealth infrastructure to support and to provide clinical consultation for
				remote and underserved communities.
								(B)ParticipationIdentify
				and support the development of clinical and research participation centers with
				the potential to participate in a multi-site clinical drug trial for cavernous
				angioma. Such participation centers may facilitate medical research to develop
				a cure for cavernous angioma and enhance the medical care of individuals with
				cavernous angioma in partnership with the coordinating center under
				subparagraph (A) and other national and international centers. Such
				participation centers shall—
								(i)have an
				institutional infrastructure capable of hosting a clinical trial site and
				facilitating translational projects and collaborations for clinical
				trials;
								(ii)have the
				capacity to maintain communication with other major cavernous angioma research
				and care institutions internationally for information sharing and coordination
				of research activities;
								(iii)have
				demonstrated clinical expertise in cavernous angioma management; and
								(iv)have a
				sufficient numbers of eligible patients for participation with particular focus
				on unique subpopulations including Common Hispanic Mutation and CCM3 gene
				mutation carriers as these unique populations may provide insight to other
				genetic and non-genetic forms of the illness.
								(c)Training
				program for clinicians and scientists
						(1)In
				generalEligible coordinating and participation centers under
				this section shall establish or expand training programs for medical and allied
				health clinicians and scientists in clinical practice and research relevant to
				cavernous angioma.
						(2)Research
				resourcesIn carrying out this subsection, the Director of NIH
				may—
							(A)use information
				collected by the National Institutes of Health pursuant to other provisions of
				law or prior to the date of the enactment of this section;
							(B)take into
				consideration the availability of other research resources;
							(C)encourage the use
				of research resources for research on, and development of, therapies and
				treatments for individuals with cavernous angioma; and
							(D)encourage the
				inclusion of individuals with cavernous angioma in clinical trials conducted or
				supported by the National Institutes of Health.
							(3)Cavernous
				angioma consortiumThe Director of NIH may provide for the
				participation of agencies of the National Institutes of Health in a consortium
				to facilitate the exchange of information and to make the research effort on
				cavernous angioma more efficient and effective by ensuring consistent
				communication, minimizing duplication of effort, and integrating the varied
				perspectives of partner agencies, organizations, and individuals. Such
				consortium shall include at least one national cavernous angioma patient
				advocacy organization and may be the same consortium receiving a grant or
				contract under subsection
				(b)(2)(A).
						.
		4.Centers for
			 Disease Control and Prevention cavernous angioma surveillance and research
			 programsPart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by
			 inserting after section 317T the following:
			
				317U.Cavernous
				angioma surveillance and research programs
					(a)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, may award grants and cooperative agreements
				to public or nonprofit private entities (including State health departments,
				political subdivisions of States, universities, and other educational entities)
				for the collection, analysis, and reporting of data on cavernous angioma. In
				making such awards, the Secretary may provide direct technical assistance,
				including personnel support, in lieu of cash.
					(b)National
				Cavernous Angioma Epidemiology Program
						(1)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, may award grants to public or nonprofit private entities (including
				State health departments, political subdivisions of States, universities, and
				other educational entities) for the purpose of carrying out epidemiological
				activities regarding cavernous angioma, including collecting and analyzing
				information on the number, incidence, correlates, and symptoms of cases and the
				clinical utility (including costs and benefits) of specific practice patterns.
				In making such awards, the Secretary may provide direct technical assistance,
				including personnel support, in lieu of cash.
						(2)National
				surveillance programIn carrying out subsection (a), the
				Secretary shall—
							(A)provide for a
				national surveillance program; and
							(B)where possible,
				ensure that the surveillance program is coordinated with the data and sample
				collection activities of the National Institutes of Health under section
				409K.
							.
		5.Food and Drug
			 Administration cavernous angioma clinical trial preparedness and support
			 program
			(a)Investigational
			 new drug applicationThe Commissioner of Food and Drugs shall
			 work with clinical centers, investigators, and advocates to support appropriate
			 investigational new drug application under section 505(i) of the Federal Food,
			 Drug, and Cosmetic Act in an effort to hasten the pace of clinical trials for
			 cavernous angioma.
			(b)Orphan product
			 developmentWhere applicable in rare subpopulations of cavernous
			 angioma requiring unique pharmacological intervention, including those with the
			 Common Hispanic Mutation or CCM3 gene mutations, the Commissioner of Food and
			 Drugs shall support appropriate requests for designations of drugs as orphan
			 drugs under section 526 of the Federal Food, Drug, and Cosmetic Act.
			6.Report to
			 congressNot later than
			 January 1, 2015, and each January 1 thereafter, the Secretary of Health and
			 Human Services shall prepare and submit to the appropriate committees of the
			 Congress a report concerning the implementation of this Act and the amendments
			 made by this Act.
		
